Citation Nr: 0726423	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefit sought on 
appeal.  A February 2005 RO decision confirmed the denial.

A hearing was held on April 12, 2007, in Little Rock, 
Arkansas, before Kathleen Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
this hearing is in the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.

2.  Credible supporting evidence to support the occurrence of 
the in-service stressor of mortar attacks which the veteran 
alleges to have experienced has been submitted.

3.  The veteran's PTSD has been shown to be the result of a 
verified stressful event which occurred during his period of 
active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303, 3.304(f) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
PTSD was caused by events he experienced in Vietnam.  Because 
the claim of service connection for PTSD on appeal is being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).


LAW AND ANALYSIS


Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for PTSD.  However, 
at the outset, the Board finds that the veteran did not 
engage in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list his military occupational 
specialties as light duty truck driver and medical specialist 
while he was in Vietnam from November 1967 to November 1968.  
Further, his service records did not show that he received 
any awards or decorations indicative of combat service, such 
as the Bronze Star Medal with V Device or Purple Heart.  The 
Board does acknowledge that the veteran has been awarded the 
National Defense Service Medal, the Vietnam Service Medal 
with two bronze stars, and the Vietnam Campaign Medal, and 
the Bronze Star Medal; however, these awards are not 
indicative of combat.  As such, the Board finds that the 
veteran is not shown to have engaged in combat with the 
enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The veteran alleged three 
stressors:  an ambush of the truck behind him in a convoy 
that he believes resulted in the death of the occupants of 
the truck; the shooting of a GI by another GI to which he 
responded with medical treatment but was unable to save the 
GI's life; and mortar and rocket attacks, from which the 
veteran believes he suffered a concussion after an ammunition 
dump was hit.  The Board notes that in October 2004, USASCRUR 
was unable to verify the convoy ambush, shooting incident, 
but did verify that the veteran's unit was subjected to 
mortar and rocket attacks at Bien Hoa on February 13, 28, 
March 4, 16, and April 5, 1968.  The veteran submitted an 
April 2007 letter from the National Archives and Records 
Administration reflecting that the veteran's battalion 
suffered a mortar attack on August 25, 1968.  

Although the veteran's stressors of the convoy ambush and the 
death of the GI have not been verified, the Board finds that 
there is persuasive evidence of record verifying that his 
battalion was hit with mortar attacks.  As noted, the 
veteran's battalion was mortared several times, one of which 
was on August 25, 1968, as verified by the National Archives.  
In this regard, the Board finds it significant that the 
veteran's November 1968 separation examination and report of 
medical history reflected hearing loss due to an exploding 
ammunition dump and hearing loss and tinnitus after exposure 
to an explosion two months ago, respectively.  These records 
corroborate the veteran's exposure to mortar attacks at the 
end of August 1968.  The Board also notes that the veteran 
was service-connected for left ear hearing loss in February 
1970, in which the RO conceded a history of hearing loss 
following exposure to an explosion in-service.  

Additionally, the veteran has been diagnosed with PTSD.  In 
particular, the veteran was diagnosed with PTSD during a 
September 2004 VA examination in which he listed his 
stressors as the convoy attack, witnessing the shooting, and 
mortar and rocket attacks at his base camp.  The Board is 
cognizant of the holding of Pentecost v. Principi, 16 Vet. 
App. 124 (2002), wherein the Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

Based on the forgoing and the service medical record 
corroboration of hearing loss after exposure to the 
ammunition dump explosion, the Board concludes that there is 
sufficient evidence to verify the veteran's exposure to the 
in-service stressor of mortar attacks.  In particular, there 
is sufficient corroboration of both the veteran's battalion's 
exposure to the mortar attack in August 1968 and his 
personnel exposure based on his November 1968 separation 
examination and report of medical history.  Further, the 
veteran has a diagnosis of PTSD based, in part, on exposure 
to that stressor.  As such, the Board finds that the evidence 
supports the claim.  Therefore, service connection for PTSD 
is granted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


